FILED
                            NOT FOR PUBLICATION                               DEC 06 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SOLOMON GHEZEHEY                                 No. 10-71081
WELDEGEBRIEL,
                                                 Agency No. A089-649-816
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 3, 2013**
                              San Francisco, California

Before: TROTT, THOMAS, and MURGUIA, Circuit Judges.

       Solomon Ghezehey Weldegebriel, a citizen of Eritrea, petitions for review of

the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal of an




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s denial of his application for asylum and withholding of

removal. We deny the petition for review.

      Weldegebriel contends that we should review de novo the BIA’s

determination that Weldegebriel failed to establish that the mistreatment he

experienced in Eritrea after his unsuccessful escape from military service was on

account of an imputed political opinion. We do not reach this argument because,

even reviewing the BIA’s determination de novo, we conclude that Weldegebriel

failed to establish a well-founded fear of future persecution on account of a

political opinion.

      To establish eligibility for asylum and withholding of removal, an applicant

must demonstrate that he has suffered past persecution or has a well-founded fear

of future persecution on account of race, religion, nationality, membership in a

particular group, or political opinion. Zehatye v. Gonzales, 453 F.3d 1182, 1185

(9th Cir. 2006). “[P]unishment for evasion of military duty generally does not

constitute persecution on account of a protected ground.” Movsisian v. Ashcroft,

395 F.3d 1095, 1097 (9th Cir. 2005). Weldegebriel’s evidence that the Eritrean

government required him to sign a statement that he had betrayed his country

because he had evaded military service is insufficient to bring his case outside of

this general rule.


                                          2
      The evidence in the record, whether viewed de novo or for substantial

evidence, fails to establish that the mistreatment Weldegebriel suffered in Eritrea

was on account of an imputed political opinion or that he has a well-founded fear

of future persecution in Eritrea on account of an imputed political opinion.

Weldegebriel’s petition for review of his application for asylum and withholding of

removal is denied.

      DENIED.




                                          3